IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1296
                               Filed May 15, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RANDALL JAMES MARESCH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Mark J.

Eveloff, Judge.



      Following a guilty plea, Randall Maresch appeals his sentence.

SENTENCE AFFIRMED IN PART, VACATED IN PART, AND REMANDED.



      Mark C. Smith, State Appellate Defender, (until withdrawal) and Brenda J.

Gohr, Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Tabor, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       Randall Maresch pled guilty to willful injury causing serious injury, in

violation of Iowa Code section 708.4 (2017). The district court sentenced him to

prison and imposed and suspended a $1000 fine. The court also ordered various

classes of restitution, including restitution for “court costs in an amount to be

assessed by the Clerk of Court” and restitution for “court-appointed attorney fees.”

The sentencing order further stated:

               All financial obligations are due immediately. After 30 days
       any unpaid debt will be considered delinquent. Any delinquent debt
       shall be referred to the private collection agency acting on behalf
       of the Iowa Judicial Branch. For current financial information check
       www.iowacourts.state.ia.us. Accruing costs may be added at a later
       date.

       On appeal, Maresch contends the district court erred in “assessing financial

obligations to [him] without first making a constitutionally mandated determination

of his reasonable ability to pay.”

       The supreme court recently addressed the proper procedure for ordering

restitution and for considering a defendant’s reasonable ability to pay restitution.

See State v. Albright, 925 N.W.2d 144, 158–61 (Iowa 2019). We summarized the

opinion in State v. Northern, No. 18-1634, 2019 WL _____, at * __ (Iowa Ct. App.

May 15, 2019) filed on this date. In short, the court stated, “Until the court issues

the final restitution order, the court is not required to consider the offender’s

reasonable ability to pay.” Albright, 925 N.W.2d at 160–61. The court held, “Once

the court has all the items of restitution before it, then and only then shall the court

make an assessment as to the offender’s reasonable ability to pay.” Id. at 162.
                                          3

          In the wake of Albright, we vacate that portion of the sentencing order

imposing an obligation to immediately pay court costs and court-appointed

attorney fees. Imposition of those restitution items shall await the filing of a final

restitution order and a subsequent determination of Maresch’s reasonable ability

to pay.

          SENTENCE      AFFIRMED     IN   PART,     VACATED       IN   PART,    AND

REMANDED.